DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the claim requires that the at least one second forme cylinder of the second sheet-fed printing unit be formed as a screen printing forme cylinder.  However, claim 17 was amended such that it does not allow for a screen printing forme cylinder.
For purposes of examination, it will be assumed that “screen printing” is “flexo printing.”
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19, 22, 24-27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaede (EP 3375610A1).  For simplicity, the US equivalent will be used for citations (US 10875290).
 	Regarding claim 17, Schaede discloses “a sheet-fed printing machine (Figures 5-7) at least first and second sheet-fed printing units (Figure 5: column 8, lines 30-37), wherein the first sheet-fed printing unit is formed as a first simultaneous sheet printing unit (Figure 5) and has a first cylinder of a first type formed as a first collecting cylinder (item 105) and has a second cylinder of the first type formed as a second collecting cylinder (item 106), which first and second cylinders of the first type one of have direct contact with one another and are arranged to interact directly with one another and each of which first and second cylinders of the first type has an axis of rotation (Figure 5);  	wherein an a first axial plane contains both the axis of rotation of the first cylinder of the first type and the axis of rotation of the second cylinder of the first type (see the configuration in 
	Schaede fails to disclose “wherein the second sheet-fed printing unit has at least a third cylinder of the first type formed as a first impression cylinder” or “wherein the first and second collecting cylinders of the first sheet-fed printing unit and the at least one third cylinder of the  	
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaede in view of Applicant’s Admitted Prior Art (AAPA).
 	Regarding claim 28, Schaede further discloses “wherein the at least one second forme cylinder of the second sheet-fed printing unit is formed as a flexo printing forme cylinder (column 8, lines 30-37; see also the discussion above).”  Schaede fails to disclose “and wherein one of the first sheet-fed printing unit and the second sheet-fed printing unit has at least one alignment device having an alignment magnet for printing ink.”  However, AAPA teaches using alignment devices with alignment magnets in a sheet-feed printing aching which has a screen printing unit (penultimate sentence of page 4 of Applicant’s specification).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add an alignment device with alignment magnets in order to properly align the screen printing unit of the modified machine of Schaede. 	Regarding claim 29, Schaede, as modified, discloses all that is claimed, as in claim 28 above, except “one of wherein the at least one alignment device is arranged along a transport path provided for the transport of sheets, one of downstream of at least one printing point and downstream of the screen printing forme cylinder and wherein at least one drying system is arranged, along the transport path provided for the transport of sheets (02) downstream of the at least one alignment device.” However, AAPA teaches putting the alignment means downstream of a screen printing unit (page 4, second full paragraph).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to place the alignment means downstream of the screen printing unit in order to properly align the printing. 	Regarding claim 30, Schaede, as modified, discloses all that is claimed, as in claim 17 above, except “one of wherein the sheet-fed printing machine has at least a third sheet-fed .
Claims 17, 19, 22, and 24-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Germann (US 5042378) in view of Applicant’s Admitted Prior Art (AAPA). 	Regarding claim 17, Germann discloses “a sheet-fed printing machine (Figure 1) comprising at least first and second sheet-fed printing units (items A and C), wherein the first sheet-fed printing unit is formed as a first simultaneous sheet printing unit (Figure 1) and has a first cylinder of a first type formed as a first collecting cylinder (item 3) and has a second cylinder of the first type formed as a second collecting cylinder (item 5), which first and second cylinders of the first type one of have direct contact with one another and are arranged to interact directly with one another and each of which first and second cylinders of the first type has an axis of rotation (Figure 1);  	wherein an a first axial plane contains both the axis of rotation of the first cylinder of the first type and the axis of rotation of the second cylinder of the first type (see the configuration in Figure 1);  	wherein a first reference plane contains at least an axis of rotation of one of the first and second cylinders of the first type and has a horizontal surface normal (see the configuration in Figure 1); .

	Regarding claim 19, Germann further discloses “wherein, with respect to one of the first sheet-fed printing unit and with respect to the second sheet-fed printing unit, the respective first and second cylinders of the first type are arranged, at least during a processing operation, such that the intersection angle between the axial plane and the first reference plane amounts to no more than 30° (see Figure 1).”
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 04/02/2021 with respect to the art rejections have been considered but are moot in view of the new grounds of rejection.
Terminal Disclaimer
The terminal disclaimer filed on 04/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/049269 or US 10875290 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853